                Case 3:20-cv-07811-VC Document 3 Filed 11/05/20 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 DAVID B. COUNTRYMAN (CABN 226995)
   CHRIS KALTSAS (NYBN 5460902)
 5 CLAUDIA QUIROZ (CABN 254419)
   WILLIAM FRENTZEN (LABN 24421)
 6 Assistant United States Attorneys

 7          450 Golden Gate Avenue, Box 36055
            San Francisco, California 94102-3495
 8          Telephone: (415) 436-7303
            FAX: (415) 436-7234
 9          David.Countryman@usdoj.gov
10 Attorneys for United States of America

11
                                      UNITED STATES DISTRICT COURT
12
                                   NORTHERN DISTRICT OF CALIFORNIA
13
                                          SAN FRANCISCO DIVISION
14
     UNITED STATES OF AMERICA,             ) CASE NO.: CV 20-7811 VC
15                                         )
           Plaintiff,                      ) NOTICE OF FORFEITURE ACTION
16                                         )
        v.                                 )
17                                         )
     APPROXIMATELY 69,370 BITCOIN (BTC), )
18   BITCOIN GOLD (BTG), BITCOIN SV (BSV), )
     AND BITCOIN CASH (BCH) SEIZED FROM )
19   1HQ3GO3GGS8PFNXUHVHRYTPCQ5FGG8H )
     BH,                                   )
20                                         )
           Defendant.                      )
21                                         )

22
            A civil complaint seeking forfeiture pursuant to 18 U.S.C. §§ 981(a)(1)(A), 981(a)(1)(C), 981(b),
23
     and 21 U.S.C. § 881(a)(6), was filed on November 5, 2020, in the United States District Court for the
24
     Northern District of California by the United States of America, plaintiff, against the in rem defendant,
25
     approximately 69,370 Bitcoin (BTC), Bitcoin Gold (BTG), Bitcoin SV (BSV), and Bitcoin Cash (BCH)
26
     seized from 1HQ3Go3ggs8pFnXuHVHRytPCq5fGG8Hbh.
27
            All persons asserting an interest in or claim against the defendant and who have received direct
28
     Notice of Forfeiture Action
     CV 20-7811 VC
                                                      1
                Case 3:20-cv-07811-VC Document 3 Filed 11/05/20 Page 2 of 2




 1 notice of the forfeiture action must file a verified claim with the Clerk of this Court pursuant to Rule

 2 G(5) of the Supplemental Rules for Admiralty or Maritime and Asset Forfeiture Claims, within thirty-

 3 five (35) days after the notice is sent; or if notice was published but direct notice was not sent to the

 4 claimant or the claimant’s attorney, a claim must be filed no later than sixty (60) days after the first day

 5 of publication on an official internet government forfeiture website (www.forfeiture.gov); or within the

 6 time that the Court allows. Additionally, a claimant must serve and file an answer to the complaint or a

 7 motion under Rule 12 of the Federal Rules of Civil Procedures within 21 days after filing the claim.

 8          An agent, bailee or attorney must state the authority to file a statement of interest or right against

 9 the property on behalf of another.
10          Statements of interest and answers should be filed with the Office of the Clerk, United States
11 District Court for the Northern District of California, 450 Golden Gate Avenue, 16th floor, San

12 Francisco, California 94102, and copies should be served on Gregg W. Lowder, Assistant United States

13 Attorney, 450 Golden Gate Avenue, 9th Floor, San Francisco, California 94102.

14 DATED: November 5, 2020                                 Respectfully submitted,

15
                                                           DAVID L. ANDERSON
16                                                         United States Attorney

17                                                                     /S/
                                                           DAVID B. COUNTRYMAN
18                                                         Assistant United States Attorney
     .
19

20

21

22

23

24

25

26

27

28
     Notice of Forfeiture Action
     CV 20-7811 VC
                                                       2
